 MISSION MANUFACTURING COMPANY2753.By discrimination in regard to hire and tenure of employment of employees,thereby discouraging membership in a labor organization,the Respondent has en-gaged in and is engaging in unfair labor practices within the meaning of Section8(a)(3) of the Act.4.Therebyand by interfering with,restraining,and coercing its employees inthe exercise of the rights guaranteed by Section 7 of the Act, as above found, theRespondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (1) ofthe Act.5.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Mission Manufacturing CompanyandLodge 12 of District 37,International Association of Machinists,AFL-CIOMission Manufacturing CompanyandLodge 2007 of District 37,International Association of Machinists,AFL-CIO.Cases Nos.23-CA-939 (formerly 39-CA-939) and 23-CA-940 (formerly39-CA-910).July 25, 1960DECISION AND ORDEROn March 22, 1960, Trial Examiner Ramey Donovan issued hisIntermediate Report in the above-entitled consolidated proceeding,finding that the Respondent had engaged in certain unfair labor prac-tices.The Trial Examiner also found that the Respondent had notengaged in certain other unfair labor practices and recommended thatthe complaint be dismissed with respect to such allegations.Thesefindings, conclusions, and recommendations are more fully set forthin the copy of the Intermediate Report attached hereto.Thereafter,the General Counsel and the Respondent filed exceptions to the Inter-mediate Report and briefs in support thereof.Exceptions to theIntermediate Report were also filed by the Charging Parties.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a 'three-member panel [Chairman Leedom and MembersRodgers and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the 'hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the en-tire record in these cases, including the Intermediate Report and theexceptions and briefs, and hereby adopts the findings,' conclusions,1We do not adopt,or find it necessary to pass upon,the Trial Examiner's statement,at footnote 21 of the Intermediate Report, regarding what occurred during the recentnational steel negotiations.128 NLRB No. 18. 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDand recommendations a of the Trial Examiner, except as modifiedherein.3ORDERUpon the entire record in these cases and pursuant to Section 10 (c),of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Mission Manufacturing Company,Houston, Texas, its officers, agents, successors, and assigns, shall:1.In the event that its employees designate Lodge 12 of District37, International Association of Machinists, AFL-CIO, Lodge 2007of District 37, International Association of Machinists, AFL-CIO, orany other representative for purposes of collective bargaining withinthe meaning of Section 9(a) of the Act, cease and desist from exclud-ing such bargaining representative from participation in grievancehandling.2.Take the following affirmative action, which the Board finds will,effectuate the purposes of the Act :(a)Post at its plant in Houston, Texas, copies of the notice attachedhereto and marked "Appendix." aCopies of such notice, to be fur-nished by the Regional Director for the Twenty-third Region, shall,after being duly signed by its authorized representative, be posted bythe Respondent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuous places, includ-ing all places where notices to its employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that suchnotices are not altered, defaced, or covered by any other material.(b)Notify the Regional Director for the Twenty-third Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.aThe Trial Examiner found that the Respondent violated Section 8(a)(1) and (5) ofthe Act by expressly excluding the Unions from participation in the grievance procedure.He concluded,however, that since the Unions were no longer the recognized bargainingagents, a recommendation of an order to bargain would be inappropriate.Thus, he-reasoned,"a recommendation that the Company be ordered to inform its employees thatthe Company will not refuse to and will bargain in good faith with the Union and willnot exclude the Union from participation in grievance handling would be confusing, atleast to the employees,and would serve no useful purpose toward effectuating the pur-poses of the Act "Chairman Leedom and Member Jenkins do not agree with this conclusion.They agreethat a remedial order,which would require the Respondent to accord recognition to theUnionsin praesenti,would be inappropriate.However,they believe that a remedial orderwhich would insure that the violation found here will not be committed infuturoshouldissue.Accordingly,Chairman Leedom and Member Jenkins, in order to remedy the viola-tions found,and to insure that the policiesof the Actare effectuated,order the Respondentnot to exclude from grievance handling the Charging Unions or any other representativewhich may hereafter be designated to represent a majority of the employees in a unitappropriate for bargaining.Member Rodgers agrees with the Trial Examiner's reasoning and would, in the circum-stances of this case,and for the reasons indicated by the Examiner,adopt the TrialExaminer's recommendation dispensing with a remedial order.3The Respondent's request for oral argument is hereby denied, as the record,includingthe briefs and exceptions,adequately reflects the issues and the positions of the parties.* In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." MISSION MANUFACTURINGCOMPANYAPPENDIXNOTICE TO ALL EMPLOYEES277Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT, in the event that our employees designate Lodge12 of District 37, International Association of Machinists, AFL-CIO, Lodge 2007 of District 37, International Association ofMachinists, AFL-CIO, or any other representative for purposesof collective bargaining within the meaning of Section 9(a) ofthe Act, exclude such bargaining representative from participa-tion in grievance handling.All our employees are free to become, to remain, or to refrain frombecoming or remaining, members of the above-named labor organiza-tions or any other labor organizations.MISSION MANUFACTURING COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENTOF THE CASEUpon a duly issued consolidated complaint and answers of the Respondent, MissionManufacturing Company, a hearing was held in Houston, Texas, on January 26, 27,and 28, 1960, before the duly designated Trial Examiner.The complaint allegesthat Lodge 12 and Lodge 2007 of District 37, International Association of Machinists,AFL-CIO, respectively, herein called Lodge 12 and Lodge 2007, have been at allrelevant times the respective collective-bargaining agents of two separate appropriatebargaining units of Respondent's employees; that since July 23, 1959, Respondenthas failed and refused to bargain collectively in good faith by, on July 23, 1959, uni-laterally effecting changes in wages, hours, and working conditions; by institutinga new grievance procedure which eliminated Lodge 12 and Lodge 2007 from partici-pation therein; by, on August 18, 1959, conditioning the return of striking employeeson their applying as new employees and filing new application forms; by, on Sep-tember 11, 1959, terminating the employment of striking employees; by, on October5, 13, and 20, 1959, refusing to reinstate or reemploy striking employees upon theirunconditional offer to return to work; by, on October 7, 1959, and thereafter refusingto recognize Lodge 12 and Lodge 2007 as the collective-bargaining agents of itsemployees, all in violation of Section 8(a) (1) and (5) of the Act; that the afore-mentioned refusal to reinstate or to reemploy employees on October 5, 13, and 20,1959, and the conduct on August 18 and September 11, 1959, were violative ofSection 8(a) (1) and (3) of the Act.In its amended answer Respondent denied the commission of unfair labor practicesas alleged in the complaint and alleged that by September 11, 1959, all employeeswho had not returned to work had been permanently replaced and had no furtherright of reinstatement or reemployment; denied that former employees who appliedfor reemployment on October 5, 1959,made anunconditional offer to return towork or that the strike had been abandoned on that date; alleged that the strike was577684--61-vol. 128-19 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDin breach of the contract between Respondent and Lodges 12 and 2007; denied thatup to October 7, 1959, it had failed to recognize or bargain with Lodges 12 and 2007;admitted that on October 7, 1959, it refused to recognize Lodges 12 and 2007because neither union represented a majority of Respondent's employees in appro-priate bargaining units; alleged that on enumerated dates named employees werereinstated in positions of like status and pay to those occupied by said employeesprior to the strike; alleged that three named employees were terminated becauseof unprotected or unlawful strike or picket line activities; alleged that on enumerateddates named employees were offered reinstatement of like status, pay, and seniorityto those held prior to the strike but refused or failed to accept such reemployment;alleged that named employees never offered to return to work, unconditionally orotherwise, and have no right to reemployment or reinstatement; alleged that duringthe strike Respondent, for economic reasons, had reduced its complement ofemployees.All parties were represented, were afforded full opportunity to be heard, toexamine and cross-examine witnesses, to introduce evidence, to argue orally uponthe record, and to file briefs.Based on the entire record in the case, and from observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTMission Manufacturing Company is a corporation organized under and existingby virtue of the laws of the State of Texas, having its principal office and place ofbusiness in the city of Houston,Texas, where it is engaged in the manufacture ofoilfield equipment and related products.During the most recent 12-month period,Respondent purchased raw materials and equipment,principallymetals, of a valuein excess of $50,000, that were shipped directly to Respondent's plant from pointsoutside Texas.During the same period, Respondent sold products valued in excessof $50,000, that were shipped from its plant directly to points outside Texas.It is foundthatRespondent is engaged in commerce within the meaning of Section2(6) and(7) of the Act.If.THE LABOR ORGANIZATIONS INVOLVEDLodge 12 andLodge 2007,both of District Council 37, International AssociationofMachinists,AFL-CIO,are labor organizations within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The bargaining and the terminations; the factual picture thereofOn January 23, 1946, Lodge 12 was certified by the National Labor RelationsBoard, herein called the Board,as the collective-bargaining representative of thefollowing unit of Respondent's employees:allproduction and maintenance em-ployees, including warehousemen,but excluding shop clerks,office clerical employees,guards, maids,porters, laborers,and supervisory employees.'Pursuant to the parties'agreement for an election and their agreement regardingthe composition of the bargaining unit, the Board conducted an election and certifiedLodge 2007,on September 4, 1958, as the collective-bargaining representative fora unit of "employees classified as laborers,shot blast operator and sand blast oper-ator, excluding maids, employees classified as, or performing the duties of officeporter, and all other employees."During the period from 1946 to the termination of the 1958 contract in July 1959,Respondent and Lodge 12 had lived under a series of contracts.Their relationshipwas such that neither strikes nor unfair labor practice charges arose during thisperiod.Pursuant to a 60-day notice provision of the 1958 contract,A. T. Adams,business representative for District 37, International Association of Machinists, onMay 12, 1959,by letter, informed Respondent that Lodges 12 and 2007, respectively,were therebynotifyingRespondent of their desire to terminate their contracts?1 64 NLRB 1289 The Board's Decision and Direction of Election, which resulted in thecertification, reveals that the Company and the Union were in agreement with respectto the composition of the bargaining unit2 The Lodge 12 unit comprised over 300 employees whereas the Lodge 2007 unit appearsto have been less than 25 employeesAdams represented both Lodges and in the sub- MISSION MANUFACTURING COMPANY279Negotiations on the terms of a new contract were held between Respondent andLodge 12 on June 2, 3, 10, 16, 19, 22, 24, 25, and 27; July 2, 3, 8, 9, 11, and 14;and August 4, 5, 6, 11, and 18; all dates in 1959. The meetings between Respondentand the Lodge 2007 representatives took place on June 2, 5, 16, and 23; July 10 and16; and August 4, 5, 6, 11, and 18. The August meetings were, in fact, joint meetingswith both Lodges in attendance.The complaint does not allege that Respondentfailed to bargain in good faith prior to July 20 or 23, 1959, when Respondent put intoeffect certain changes relating to wages, hours, conditions of employment, andgrievance procedure.Although the record does not contain evidence describing the early meetingsbetween the parties, we are aware of the situation as it existed in July. Bartley hadsuggested to Adams on July 3 that the existing contract be extended an additionalweek beyond its July 12 expiration date.Adams, on July 8, declined to accept thesuggestion.According to Adams, when the parties began their July 9 meetingthey had reached a tentative agreement on article I (recognition clause), article VI(training program), article VII (seniority), article IX (shift assignment), article XII(grievance and arbitration procedure, article XIII (discharges or other discipline),articleXVI (court service), article XVII (bulletin board), article XX (managementrights), articleXXI (union security), and schedule C (apparently a form to besigned by employees to authorize the Company to check off their union dues) .3The parties by the close of the July 9 meeting were in tentative agreement on allportions of the contract except article II (relating to hours and scheduling ofwork), article III (holidays-the Union wanted an additional paid holiday), articleXIX (shift differential), article XXIII (termination clause), and wages.On wagestheUnion wanted an 8-percent increase and the Respondent offered 6 percent.The Company's original proposal on the termination clause was for a 3-year contract.This was changed to a proposal for a 2-year contract with wage reopening after 1year, provided that if either party reopened the contract on wages the other partycould reopen other provisions of the contract.Adams had stated that it was hisopinion that the union membership would not accept this proposal but would goalong with a 2-year contract with reopening at the end of 1 year limited to wagesand pensions.By the close of the meeting the Company had proposed an optionof a 1-year contract or its 2-year contract proposal as aforedescribed. It is notcontended that the Union accepted this proposal or either of the options or thatthis proposal was submitted to the membership or voted upon by the membership.The Trial Examiner finds that the above proposal was not accepted by the Unionand that at the inception of the meeting between the parties on the next day, July10, the Company handed Adams a letter whereby it withdrew its offer of a 1-yearcontract but otherwise did not alter its position, including the proposal for a 2-yearcontractThe July 10 meeting was participated in by the Respondent, Adams, and theLodge 2007 committee.The issues in dispute were substantially the same as thosein the July 9 meeting with Lodge 12.sequent negotiations with Respondent he was the principal union negotiator.He wasassisted by a Lodge 12 employee committee and by a Lodge 2007 employee committeeC.0.Bartley, vice president of Respondent, was its principal negotiator, assisted byvarious management personnel.The contracts which the Lodges had with the Respondentwere identical with the exception of wages and some items that were not applicable toLodge 2007. In the negotiations discussed herein substantially identical negotiationstook place between Respondent and the two Lodges, with the Lodge 12 negotiationsserving asthe bellwether.iThe reference to various numbered articles pertains to the articles in the existingcontract which apparently served as the basic document in the negotiations, i e , theparties would agree on retaining certain provisions of the old contract or propose addi-tions, deletions, or changes thereto.It is appropriate to observe that the Trial Examiner found both Adams and Bartley tobe credible and reliable witnesses generally and, on the whole, their testimony is not inconflict.In the same connection the Trial Examiner noted no indication in the recordthat the negotiations between the parties were carried on in any but it cordial manner.There was no name calling or histrionics and while both sides bargained hard for theirrespective positions, the bargaining appears to have been on a high levelThe foregoingobservations of course in no way preclude close scrutiny of the conduct of the parties orpreclude a finding of failure to bargain in good faith if the evidence warrants such aconclusion. 280DECISIONSOF NATIONALLABOR RELATIONS BOARDAdams contacted the Federal Mediation and Conciliation Service and asked thata meeting be arranged for July 11, a Saturday.The meeting between the partieswas arranged and held on that date with a Federal mediator participating.Thevarious articles of the contract were reviewed by the parties and then the mediatormet separately with the parties.The iespective positions were the same at theclose of the meeting as they had been at its inception.Bartley had been informed by Adams that the two Lodges were holding member-ship meetings with regard to the contract proposals on Sunday, July 12, and askedifBartley wished to be advised of the result.Bartley replied that he would like tobe so advised or that you can call me if you want to.4 The meetings were held asscheduled, the Company's contract proposals were voted upon, rejected, and theLodges voted to strike the next day, after midnight.The pickets were placed atmidnight or shortly thereafter on the morning of July 13.Adams telephonedBartley and advised him of the foregoing.Bartley said "O.K." or something to thateffect.5Adams also advised the Federal Mediation Service of the union action andstated that the Union was available to meet with the Company.A meeting scheduled by the mediator was held on July 14 between the Companyand the Lodge 12 representatives.The parties did not narrow the areas in disputebetween them and accord was not reached on any such issues.The evidence infact is clear that the parties were further apart at the end of the meeting than wasthe case at its inception.Thus, the Company reinstituted proposals regarding main-tenance and warehouse people that it had dropped on July 9 and 11; this was alsotrue with respect to the evaluation of certain job classifications.The Union like-wise reinstituted proposals regarding hours of work that it had dropped or modifiedon July 9; it reinstituted its position regarding promotions, transfers, and shiftassignments.The parties were also in disagreement with respect to the term ofthe contract and wages. Substantially the same situation developed on July 16when the Company met with Lodge 2007. At the end of the July 14 and 16 meet-ings, aforedescribed, neither the Company nor the Union requested further meetingsand no arrangements were made for additional meetings.On July 23, 1959, Bartley wrote two letters, one to Adams and Lodge 12 and theother to Adams and Lodge 2007.With respect to material features the letters werethe same.The following extracts from the letter to Lodge 12 are typical:This is to notify you that our plant is open for business and is operating.Any or all employees may return to their jobs if they wish.Effective immediately the Company is putting into effect the following pro-visions with respect to Lodge 12, in accordance with negotiations prior to, andsubsequent to, your strike, and in accordance with the Company's final posi-tion of July 14.The changes from the 1958 contract are designated below.All provisionsnot mentioned will remain the same as in the 1958 contract.Article 17-Hours of Service and OvertimeSection 1-35% of warehouse and maintenance Department to work anormal work week of five (5) non-consecutive days..Section 2-Rewording for clarification previously agreed upon.Nochange in content. . . .Article III-HolidaysArticle VII-Seniority*******Article VIII-Promotion and Transfer*******Article IX-Shift AssignmentArticle X11-Grievance and Arbitration ProcedureChanges in times allowed at the various steps in the grievance procedureto allow more time for processing a grievance.Changes in the procedurefor handling a grievance by the CompanyThese changes are as agreedupon July 8 and will be put into effect at this time except the union repre-sentative will not participate.Grievances will be handled strictly betweenthe man and the Company.4 In the order stated the versions are those of Bartley and Adams. The Trial Examinerdoes not view the difference as significant5There were five employees who did not go on strike on July 13 ; one was in theLodge 2007 unit and four in the Lodge 12 unit. MISSION MANUFACTURING COMPANY281Article XIII-Discharges and Other DisciplineMinor changes agreed upon between the Union and the Company onJuly 2... .Article XIV-Company BenefitsRewording in Section 1(a) to state that "pension benefit and group lifeand hospitalization benefits, as negotiated, will continue in effect for theduration of this agreement."Article XVI-Court Service*******Article XXI-Union SecurityDoes not apply*******Article XXIII-Termination ClauseDoes not applyExhibit "A"-Schedule of WagesChange rates of various job classifications as presented to the UnionJune 27. . . . General wage increase of 6%.Exhibit "C"-Authorization for Dedication of Union DuesDoes not applyCopy to: All Mission Employees[signature etc.] 6Bartley testified that, although he was not sure, he believed that the provisionsreferred to in the July 23 letter were put into effect on Monday, July 20, in accord-ance with the Company's normal policy of implementing changes on Monday.Upon receipt of the two letters, aforedescribed, the Union filed unfair laborpractice charges against the Company on July 24, 1959.7Other than the filing ofcharges with the reference therein, "Further bad faith is shown by the Company'sextensive unilateral changes in wages, hours, and working conditions on July 23,1959," the Union thereafter in meetings or conversations with the Company did notmention the fact of the Company's action in putting into effect the various provi-sions referred to in the July 23 letter or refer to the Company's announced exclusionof the Union from the grievance procedure as described in the same letter or seekto bargain on these matters.6In the course of negotiations for the prior contract in 1958, the Company, on June 30,1958, had written to the Union as follows :The Company and the Union have been unable to agree on a new contract. Bothsides have taken final positionsWe, therefore, consider an impasse to exist.Effec-tiveMonday, July 7, 1958, the Company will put the proposed contract into effect,as per the Company's final position, except for union dues deduction and the grievanceand arbitration procedure contract provisions will be placed into effect when a con-tract is signed between the Company and your UnionThe Company in a notice to the employees during the above 1958 period of "impasse"stated : "The grievance procedure, as outlined in the old contract, will be used exceptthat all discussions and processing of a grievance that any individual has will be betweenthe Company and the individual man . . "7The original charge alleged violations of Section 8(a)(1) and (5) of the Act in thefollowing respects: (1) By withdrawing proposals regarding wages and overtime beforethe Union could accept or reject the proposals; (2) by withdrawing its proposal onJuly 10, 1959, with respect to a termination clause before the contract containing suchclause could be submitted to the union membership for approval "and this refusal of theCompany to honor its proposals directly caused the unfair labor practice strike whichbegan on July 13"; (3) "Further bad faith is shown by the Company's extensive uni-lateral changes in wages, hours, and working conditions on July 23, 1959" , (4) by theabove acts and by other acts and conduct the Company restrained and coerced its em-ployees in the exercise of rights guaranteed by Section 7.A first amended charge, filedAugust 21, 1959, repeated verbatim the above allegations plus an allegation of sur-veillance of the picketing by the installation of a microphone on July 13.A secondamended charge, dated October 8, 1959, incorporated the allegation of its predecessorsplus an allegation relating to the termination of employeesThe foregoing observation isalso applicable to a third amended charge, filed October 29, 1959, although the latterspecified that the section of the Act allegedly violated was: 8(a) (1), (3), and (5) andnot merely Section 8(a) (1) and (5) as had the preceding charges. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn August 2, 1959,Sunday, the Company advertised in the newspaper for em-ployees.Interviews of applicants were held on August 3 and successful applicantsbegan reporting for work on August 4.8s The table follows :DateNumber inbargainingunitNumberreturningemployeesNumber re-placementsat workTotaljobs filledTotalvacantjobsAugust-33625053574362527355536251722340g362635413217------------------------------3196596525410------------------------------3196939922011------------------------------31969610221712-------------------------------319612713318613-------------------------------319613113718214_______________________________319713013718217_______________________________3191413114517418-------------------------------3191913115016919-------------------------------3192113715816120-------------------------------3192414116515421-------------------------------3193413917314624-------------------------------3197314121410525-------------------------------325851422279826------------------------------3251021412458227------------------------------3251191402596623-------------------------------3251241392636231-------------------------------32513014327352September-1-------------------------------325130142272532--------------------------------3251301502S0453________________________________325135173308174- ------------------------------325135191326C{)7------------------------------325135191326(')8________________________________325135191326C)9________________________________325135191326(`)10-------------------------------325135191326(')11-------------------------------325135187322314-------------------------------325135186321415-------------------------------325135185320516-------------------------------325135183318717-------------------------------325135183318718-------------------------------325135183318721-------------------------------325135183318722-------------------------------325135183318723-------------------------------325135183318724-------------------------------325135183318725_______________________________325135182317823-------------------------------325135182317829_______________________________325135182317830-------------------------------3251371843214October-1--------------------------------32513718332052--------------------------------32513718131875--------------------------------3251371813187*One over complement. MISSION MANUFACTURING COMPANY283Between the last meetings of the parties on July14 and 16and the interveningevents aforedescribed,i.e.theJuly 23 letter,the unfairlabor practicecharge ofJuly 24, andthe advertisementfor andhiring of replacements,August 2 to 4,neitherpartyhad sought a meetingor hadcommunicatedwith the otherregarding renewednegotiations.A meeting,arrangedby the mediator, was next held on August 4.The partiesengaged in a general discussion of the issues but neither altered itsposition.At a meetingon August 5 withthe mediator the parties went over thecontractand the issuesthatwere in dispute.No agreement was reached and thepositionsof thepartieswere unchanged on the disputed issues.Adams, at thehearing, was asked:Q. All right,now, thereyou say you reviewedyour positions.Was yourposition the sameon August5 or substantially the same as it wason July 14?A. It was substantiallythe same, I would say.Itwas Adams'testimonythat the mediator told the partiesthatafter talking toeach side it was his opinionthat if they couldcomeup withsomething on hours ofwork,durationof the contract,and scheduleA (wages), they wouldhave an agree-ment.9At the August 6 meeting, according to Adams, the Union said that it wasflexible as to the disputedissues andthe Company said that it was ready to discussthem.No agreement was reached and the positions of the parties remained thesame although the Company agreed to pay one-half the cost of the employees'hospitalizationand surgical benefitplan for themonthof August.Adams received by mail a notice from the Company, addressed "To All StrikingEmployees," dated August 7, 1959.A note appended on the notice received byAdams stated: "A copy of this has been mailed to all striking employees, [signed]C. O. Bartley."The notice advised the employees that the Company intended tooperate as well as it could during the strike and that it had been able to maintaingood production; it was stated that the strike had already cost the average strikerover $400. "On Monday, August 3, 1959 we began hiring new employees on apermanent basis to fill the jobs of employees who are onstrike.If you are replacedby a new employee before termination of the strike, or before you offer to returnto work, you will nolonger have a job at Mission." ioOn August 7 the Company, after a surveyof salesforecasts,finished goodsinventories, raw material inventories,and general business conditions reduced itscomplement of employeesfrom 362 to 319.This decisionwas made by Ralston B.Bayer, production superintendent,who testifiedat the hearing concerninghis deter-mination.ilAccording to Bayerhe customarily made,a manpower reevaluation 8to 12 timeseach year; he testifiedto a reduction in complement in 1958 and statedthat the 1959 decision was reachedin the same manner.The Unionwas not in-formed of reductionin complement until 4 days later, on August 11.The next meeting that was heldwas arrangedby themediatorfor August 11.At this meeting Adams askedBartley ifthe Companywould agree to the samecontractthat had been presented at theunion meetingson July 12.Bartley said"No" but that the Company wouldagree. to the contract that ithad proposed onJuly 14, plussome side agreement for settlingthe strike.The parties then dis-cussed thenumber ofpersons hiredduringthe strikeand the number of openingsthen existing.Bartley told Adams that the numberof people required(apparentlythiswas a reference to the complement)had been reduced by about30 and thatthere were approximately210 job openings for the strikers.According to the testi-mony of Bartley,which is credited, Adams asked what the Companyposition wouldbe regardingpersons hired duringthe strikeif the Unionaccepted the Company'scontractpositionof July 14.Bartleyreplied that the peoplereferredto had been9 Bartley testified that the mediator asked both parties, when they left the meeting, toconsider what he thought would bethree major items so that we could thoroughly discussthem at the meeting he had scheduled for the following day It is the Trial Examiner'sopinion,first,that the segment of the meeting referred to is not a pivotal point in thecase and, secondly, that the implications of Bartley's version is substantially the same asAdams'version and, thirdly, the mediator's view,while entitled to respect,was an opinionand not necessarily correct and may have been a mediatory technique and, in any event,is not dispositive of the issues in this case"The notice went on:"At present,most of you who wish to return to work will findjobs available.However, we believe that it is only fair that you should know that morereplacements are being hired each day, and as time goes on, the number of jobs availableto striking employees will steadily decrease.""Bayer stated that a reevaluation on August 25 raised the complement figure to 325"to be on the safe side."Bayer's testimony was not controverted. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDhired in good faith and the Company could not displace them.The positions of theparties did not change at this meeting except that later, in the course of themeeting, the Company stated that any contract it would sign with Lodge 2007 wouldhave to have a September 4, 1959, termination date.When Adams expressed sur-prise, the Company explained that since the certification was dated September 4,1958, and all the jobs m the Lodge 2007 unit had been filled during the strike theCompany did not believe that the Union now represented a majority in the unit;the Company therefore felt that it could not sign a contract beyond September 4.12Other than as hereinabove described the Union expressed no position on the variousissues and the parties' positions remained unchanged with the exception of theSeptember 4 contract date regarding Lodge 2007.The parties met again on August 18.Adams said that the union representativeswould recommend the following settlement to the membership; a 2-year contract asproposed by the Company to Lodge 12 on July 14 and to Lodge 2007 on July 16,providing that the Company would agree to put all the strikers back to work.TheCompany replied that it would not agree to displace those hired during the strike.13The Union asked for a reply in writing which the Company agreed to give.Adamsthen asked the Company if it had a proposal for settling the strike, reminding theCompany that the Company had previously stated that it would agree to its (theCompany's) July 14 proposal if there was a side agreement on settling the strike.The Company replied in the affirmative and handed the Union a typewritten docu-ment, captioned, "Strike Settlement Agreement." It was recited therein that theagreement was between the Company and the named Lodges of the Union; thatconcurrently with the execution of the agreement the parties had executed "a laborcontract, effective . . . terminating on ________________'; thatin order to expedite and simplify the return to work of striking employees eachstriking employee who desires to return to work.must make an individualapplication to return to work in the form attached hereto. If a striking em-ployee does not make an individual application to return to work by________________, it is conclusively presumed that he has resigned from theemployment of the Company. If any employees fail to submit such applica-tions by 5:00 p.m. on ________________, they will not be considered for rein-statement until striking employees who submitted applications on or beforesuch date have returned to work.*To the extent that he has not been permanently replaced by Company, astriking employee, who has made application to return to work.will bereturned to work on the basis of his group seniority if physically and otherwisequalified to perform the work. . . There will be no displacement or "bump-ing" of employees presently work . . . by striking employees..Strikingemployees who have been permanently replaced by 'Company during the termof the strike shall lose all seniority rights and shall no longer be consideredemployees of the Company.*******No grievances arising out of or resulting from the return to work of strikingemployees may be filed until at least fifteen, (15) days have elapsed from thedate of this Agreement.After such period has elapsed, any such grievancemust be filed within the time limits prescribed in Article XII, Section 2 of thelabor contract.The above-written proposal of the Company as submitted to the Union on August18 also contained a paragraph whereby the Union would agree to withdraw itsunfair labor practice charges.There is no evidence that this item was discussed bythe parties and the Trial Examiner finds that it was not.During a recess of theAugust 18 meeting the Company took back its written proposal, physically deletedtherefrom the proposal for withdrawal of charges, and returned the document tothe Union.The Company also changed the caption from "Strike Settlement Agree-ment" to "Strike Settlement Proposals" although the term "Agreement" remained inthe body of the document.12Dncontroverted evidence establishes that on August 10 the complement of the Lodge2007 unit was 20;that by that date there was 1 returned striker and 20 replacementsThe personnel director, Hoyler, testified that an extra man had been hired by mistake.13 On August 18 the Lodge 2007 unit complement was filled as previously described.In theLodge 12 unit, there were 19 returned strikers, 131 replacements, and 109'vacant lobs. MISSION MANUFACTURING COMPANY285Adams testified that he did not see the application form although the Company pro-posal referred to such an attached document that was to be executed by strikerswho desired to return to work.As previously noted, Adams impressed the TrialExaminer as a credible witness and he credits his testimony on this point since itispossible that the form was either not attached or became detached in the courseof passing the papers, of which there were only two copies.Adams did not testifythat this aspect (of applications), which was in the body of the Company proposal,was not discussed and the Trial Examiner credits Bartley, also a credible witness,that the Company pointed out that the purpose of the application requirement wasto enable the Company to know which persons desired to return to work since "Wehad no way of assuming that everybody would come back." Bartley identifiedRespondent's Exhibit No. 6 as the form about which the Company had been talking.The form is captioned: "Form-Personnel 81359."There are then four lines forname, address, city, telephone number, respectively, and underneath there appearsthe sentence, "I hereby make an unconditional offer to return to work at MissionManufacturing Company" and a line for "signature."When asked whether he hadpresented this form to the Union on August 18, Bartley testified, "I thought I did,sir.Iwas under the impression that I did " In any event, the Trial Examiner findsthat the above form was the one referred to by the Company on August 18 althoughnot seen by Adams.By a letter of August 18 the Company gave its reply in writing to the union settle-ment proposal as requested at the August 18 meeting. In the letter the Companyreiterated its position that it would not displace the replacements in order to takeback all the strikers.The letter then referred to the previous day's discussion aboutthe system to be used in taking back strikers pursuant to a settlement.The letterset forth six situations that might arise and stated that if different situations arosethey would be handled in accordance with the "seniority system." 14After August 18 neither party requested a meeting and none were held untilOctober, as described below.On September 11, 1959, the Company mailed lettersto all employees who were then on strike.The letters stated:This is to notify you that your former job with Mission Manufacturing Com-pany has been filled by a permanent replacement, and that your employmentwith Mission Manufacturing Company has been terminated.15There were in fact three vacant jobs on September 11. The total complement was325; there were 135 returned strikers; 187 replacements; a total of 322 jobs filled.On September 10 there had been no vacancies, in fact, the Company was one overitscomplement.There were four vacancies on Monday, September 14; five onSeptember 15; seven from September 16 to 24, inclusive; eight from September 25to 29, inclusive; four on September 30; five on October 2; seven from October 2 to5, inclusive.PersonnelDirectorHoyler,when questioned at the hearing withrespect to the three vacancies on September 11, testified that when he sent out thetermination letters to all strikers he was unaware that all jobs had not been filled;he explained that during the week of September 7 there had been no vacancies,including Thursday, September 10; Hoyler stated that between September 10 and11, there had been four terminations and he was unaware of that fact at the timethe letters were sent, having received no requisitions for employees in his depart-ment on September 11.The Trial Examiner credits the foregoing uncontrovertedtestimony of Hoyler which, of course, does not obviate the fact that the jobs of threestrikerswere not filled on September 11At a union meeting on October 4, it was voted to terminate the strike at 9:30 a in.,October 5, and to return to the plant in order to get back the strikers' jobs.Themembers instructed Adams to make an unconditional application on behalf of all14The situations set forth by the Company in its letter were :1. If a man's job is open when he offers to return or when the Union makes suchan offer on his behalf, he goes back to his old job ; 2 If his job is filled and thereare other openings in his group for which he is qualified, he goes to the otheropening in the group; 3. If no openings in his group but openings in another groupinwhich he had previously established seniority, he goes to the opening; 4 If noopenings in any group in which he had seniority but openings in other groups, hewill get the opening if qualified; 5 If no openings in any group in which he isqualified but openings in Group I (helper), he gets the opening; 6. If no opening,he has been permanently replaced1G This paragraph was common to all the letters which otherwise varied according tothe individual with respect to such matters as money due under the pension plan,vacations, etc. 286DECISIONSOF NATIONALLABOR RELATIONS BOARDthe strikers for jobs with the Company; they also instructed Adams to write to theCompany notifying it of the action taken at themeeting.The pickets were removedat approximately 9:30 a in., October 5, and Adams met with Bartley at the plantat approximately the same time.Adams gave Bartley a letter which stated that "thestriking employers of Lodge 12 and 2007-voted to call off the strike-effective at9.30 a.m., October 5, 1959, and to unconditionally return to work immediately."After reading the letter Bartley said, "Where do we go from here."Adams said,"All the strikingemployeesare here at the plant; they are making an unconditionaloffer to return to work and are now ready to go to work." Bartley replied that hedid not have any job openings and all the strikers had been replaced; he said themen could make out applications and they would be considered at such time as theCompany needed additional employees.On the same day Adams reported theforegoing to the union members and it was voted to restore the pickets at 2 a.m.,October 6This was done.isAlso at the October S union meeting, aforedescribed, individual letters signedby individual strikers were sent to the Company.The letters referred to thetermination of the strike as of October 5 and stated: "This is to officially notify youthat I am ready, willing, and able to resume my former position with your companyimmediately.Please notify me when and where to report to work."All the indi-vidual letters were sent to the Company with a covering letter from Adams, onOctober 5, stating that the applications were to be considered as a request and asagreement to return to work unconditionally and were continuing applications forreemployment.Additional applications were sent on October 13 and 20.The Company, by letter of October 7 to Adams, acknowledged receipt of theOctober 5 communications, above-mentioned, and advised the Union that the Com-pany no longer recognized Lodge 12 or 2007 as the collective-bargaining agents forany of its employees, since neither represents a majority of the Company's employ-ees inappropriateunits.The Company also referred to its September 11 lettersnotifying strikers that they had been permanently replacedItwas also stated thatthat the Company would be glad to consider any former employees who had beenreplaced in the samemanner asany other new applicants.About October 7, 1959, Production Superintendent Bayer and Personnel DirectorHoyler telephoned seven strikers,Wesneski,Wagner,Wells,Koenning,Mayers,Novosad, and Niblett.Bayer testified that the Company needed operators in certainclassification groups (Hoyler testified that there were seven openings) and theyselected the men on the basis of past performance, attitude, attendance, and, ingeneral, ontheir personnel record.With minor variations, Bayer's conversation withNiblett was typical.Bayer asked Niblett if he wanted to return to work.Niblettsaid he did and Bayer explained that there wasan openingin the group classificationin which Niblett had formerly worked. Six of the seven employees thus contactedsent telegrams to the Company saying that they accepted the offer of employment,but thereafter they did not report for work.The reason for the failure to reportwas, apparently, as some of the men told Bayer, the presence of the picketline.17Also in evidence are a series of letters, dated October 16, 1959, and later, from theCompany to individual strikers.lsThose strikers, who had returned to work priorto September 11, received their old seniority, vacation,and insurancebenefits.Theywere restored to their former jobs, if unfilled, and received either their former wagerate plus the 6-percent increase or the wage rate called for by the particular job.Returning strikers were required to take no physicalexaminationnor were theysubjected to any employment interview; they had executed a form, Respondent'sExhibit No.6, indicatinga willingness to return to work.The Company's proposalfor settling the strike envisaged reinstatement of strikers to formerpositions unlessthe strikers had been permanentlyreplaced."The picket signs originally had stated, "On strike, International Association ofMachinists" and "Mission Manufacturing Company on strike, International AssociationofMachinists"The October 6 signs read, "Company discharged IAM members andrefused to rehire usIAM Lodges 12 and 2007."17Wagner returned later, about December.>e One type of letter stated : "We have received your letter dated October 19, 1959[this date varied]If you will call at our personnel office, we will accept and consideryour application for employment with respect to any jobs which may be available andfor which you may be qualified." The other type, all dated in December 1959, stated"You are hereby notified to report for work at Mission Manufacturing Company on orbefore December 19, 1959 [this dated varied].Please come directly to the personneloffice when you report."The majority of the addressees did not report to the Company. MISSION MANUFACTURING COMPANY287B.Conclusionary findings1.The collectivebargainingPreliminarily, the Trial Examinerisnotpersuaded by Respondent'scontentionthat the Lodge 2007bargainingunit was inappropriate.Thisunit,like the Lodge 12unit,was certified by theBoard andthe Respondent had agreed with the Union onthe appropriateness of the unit. It was essentially a residual unit of plant laborerswho had not been included in the original Lodge 12 productionand maintenanceunit.The appropriateness of such units has been upheld by the Board.E. P. JacobsSr., at at., d/b/a Jacobs Manufacturing Company,99 NLRB 482;The Wilson H.Lee Company,97 NLRB 1023;Houston Lighting & Power Company,100 NLRB 76;MillerManufacturing Company,110 NLRB 909;Yale and Towne ManufacturingCompany,112 NLRB 1268. The unrepresented timekeepers, tool clerks, productioncontrol clerks, and storekeepers are distinguished from the hourly paid employeesin both of the certified units by the fact that they are salaried employees.Although the employees in the Lodge 2007unit areNegroes, this is apparentlydue to the fact that the Respondent, who does the hiring, has not hired any whitemen for the jobs covered by the Lodge 2007 unit. Lodge 12 has both white andNegro members and the applicable union constitution and rules do not refer to coloras one of the criteria for membership in theinstantUnion.Respondent was per-mitted to litigate the appropriateness of the unitsincethere wassomeimplicationthat Respondent would demonstrate that race orcolorwas the basis for the estab-lishment and retention of the Lodge 2007 unit.The evidence has not borne out anysuch contention or intimation.The rule that the appropriateness of unit may notbe relitigated in a complaint proceeding, in the absence of newly discovered evidenceor evidencenot inthe employer'spossessionat the time of the representation caseproceeding, would in itself be sufficient basis for rejecting Respondent'sposition.19Equally unconvincing, in our opinion, is the position,raisedfor the first time inRespondent's answer to the complaint and never raised in the courseof bargainingwith the Union, that the July 13 strike was illegal and in violation of the no-strikeclause of the contract.The effective date of the contract was July 13, 1958, and itwas for a term of 1 year. In our opinion, the contract expired midnight, July 12,1959, a Sunday.The fact that changes in working conditions and related mattersatRespondent's plant were placed in effect customarily on a Monday, at the com-mencement of the 7 a.m. shift, does not alter this fact.The plant, moreover, wasnot in full operation on Sunday, July 12.A few employees, scheduled to startwork at 11 p.m on July 12, may have failed to report. At most these persons mighthave been subjected to disciplinary action or discharge, a course of action thatRespondent did not adopt. In any event the Union's decisionto strike and the strikeitself officially commenced at midnight or shortly thereafter on July 13.After some 17 bargainingsessions, the parties by the end of the meetings on July 9and 10, 1959, had reached tentativeagreementon many contract provisions.Theywere unable to agree on certain other provisions, described above. Some indicationthat the bargaining had reached a general bedrock area was the fact that a Federalmediator wascalled inby the Union for the July 11meeting.The respectivepositions remained unaltered by the end of that session.The Union decided toput the company proposals to a vote of the union members at a meeting called for thepurpose.This too was some indication that the negotiations had reached the stagewhere the wheat had been separated from the chaff and that a substantial degreeof firmnessin positionshad been reached.Adams, the union representative, hadpreviously informed Bartley, the company representative, that he did not believethat the members would accept the company position on the term of the contractbut the company position remained firm.The Unionremained firm.Both parties were aware of the likelihood or the possibility that, with the expirationof the old contract in a day or two, July 12, the Union would strike, particularly inview of theunionrejection of the company proposal of a 1-week extension of thecontract.Firmness of position in the face of the foregoing is indicative of deter-minationon bothsides.Nor was there any change when Adams telephoned Bartleyand informed him that the Union, on July 12, had voted to reject the companyproposals and to strike. In effect, the telephone call gave the Company a last chanceto change its position and to avert the strike but the effort was unsuccessful.Bothparties had now demonstrated the firmness of their respective Positions, the Unionby its members'willingnessto be deprived of wages for an indefinite period unlessisNational Carbon Company, a Division of Union Carbide t Carbon Corporation (Edge-water Works),110 NLRB 2184;The Baker and Ta4JiorCo, 109 NLRB 245. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Company agreed to its position, the Company by its willingness to incur the,economic disruption of a strikeunlessthe Union acquiescedin itsposition.Thestrike commenced on July 13.Actuality as distinguished from contemplation de-scended upon both parties and presented a further test for their resoluteness.Theymet on July 14 and 16. Not only was their divergence confirmed but each side, infact, stiffened its position and reinstituted demands previously compromised ordropped.They were further apart at the end of themeetingsthan at the inception.Neither party requested further meetings nor were arrangements made for additionalmeetings.It is the opinion of the Trial Examiner and he finds that the Respondent hadbargained in good faith and had made a bona fide but unsuccessful attempt to reachagreement with the Union.The bargaining had reached a point where it couldreasonably be concluded that the parties were unyielding in their respective positions.Under such circumstances Respondent could place in effect, as it did, provisions thathad been proposed to and discussed with the Union in the course of the bargainingsessions and that the Union had either agreed to or rejected2eThe doctrine that a strike breaks an impasse has been enunciated by the Boardand the courts.However, we believe that the rationale of this principle is to beunderstood.It is well stated inN.L.R.B. v. Reed & Prince Manufacturing Com-pany,118 F. 2d 874, 885 (C.A. 1). The court declared thatan impasseisbrokenby a strike for what seemed a rigidity of bargaining positions before strike action,afterward might very well have become a model of flexible compromise. "If in thepresence of a strike an employer could avoid the obligation to bargain by declaringfurther efforts to be useless, the Act would largely fail of its purposes."In the instant case,-as we have seen, the Respondent bargained with the Unionafter the issues between them had firmed and had been brought into clear focusand prior to instituting the various changes of July 20.The meetings of July 14and 16 confirmed the rigidity of the respective positions of July 9 and 10. Subse-quent meetings on August 4, 5, 6, and 11 emphasized that the positions of July 9and 10 and the positions on the above occasions in August were as far apart asever 21 It is reasonable to attribute the change in the Union's position on August18 to a change in circumstances, particularly the fact that the Company had hired93 replacements and had some returned strikers and was apparently having nodifficulty in recruiting a steadily increasing number of replacements.By that time,also, the union members had been on strike over a month. In any event, we arenot persuaded that even subsequent agreement would indicate or necessarily estab-lish that there had been no prior impasse.Human affairs, particularly industrialrelations with its many imponderables,in a sense,never reached a true "impasse"if by the term we mean a dead end with no possibility of change or escape. There20N L R B v. Crompton-Highland Mills, Ire,337 U S 217, 225-226, where the em-ployer granted the employees a substantially larger wage increase than previously offeredto the Union, without consulting the Union or affording it a chance to negotiateThean employer after the same proposal has been made by the employer in the course ofcollective bargaining but has been left unaccepted or even rejected in those negotiations.Such a grant might well carry no disparagement of the collective bargaining proceedingsInstead of being regarded as an unfair labor practice it might be welcomed by thebargaining representative, without prejudice to the rest of the negotiations"A' L R B vAndrew JergensExpositionCotton Mills Company,76 NLRB 1289; W. WCross and Company, Tnc .77 NLRB 1162,1166.Cf.NL R.R v Sands Manufacturinq Co.,306 US 332, 343-344, wherein thefurther negotiations were pending, each had rejected the other's proposals and therewere no arrangements for a further meetingOn the following day the factory wasclosedThere is no suggestion that there was a refusal to bargain on August 21There could be. therefore, no duty on either side to enter into further negotiations forcollective bargaining in the absence of a request therefor by the employeesNo suchrequest was made prior to September 4 "21The fact that the Company at the August 6 meeting agreed to pay one-half the costof the employees' hospitalization and surgical benefit plans does not alter this conclusionIt is evident that this matter was little more than a housekeeping type detail (althoughcertainly important to the employees) and was not an issue in the bargainingNo doubtduring the recent national steel strike, while the parties were bargaining and arguingabout wage increases, inflation, excess profits, and foreign competition, some arrangementwas made about the medical insurance plans of the employees but it was scarcely evi-dence that the parties were close to agreement in their bargaining. MISSION MANUFACTURING COMPANY289isalways hope, always a possibilityof agreement,but thisdoes not mean that astageof reasonably regarded "impasse," for lack of a better term, has not beenreached in a particular set of circumstances, of which the instant case, in our opin-ion, is anexample.As is apparent from a reading of our rather detailed description of the bargainingsessionsin the preceding section of this report, one feature that the Companyplaced in effect on July 20, as set forthin itsJuly 23 letter, was not previouslydiscussed with the Union.This was the exclusion of the Union from the grievanceprocedure.The Respondent explains its aforementioned position on the ground that it wasan interim procedure tailored to a situation whereno unionrepresentatives, stew-ards, or committeemen were working because of the strike.This explanation is notwithouta measureof plausibility not only because of the absence of the unionrepresentative who would normally handle grievances but also because it is likelythat the newly hired replacements and the returned strikers, both of whom hadcrossed the union picket line and were, in the eyes of the Union, "strikebreakers,"did not expect that a union committeeman would cross the picket line for the solepurpose of representing a "strikebreaker" in a grievance proceeding.There is alsoroom to doubt that the Union was ready or eager, at this stage, to represent "strike-breakers" in their grievances and thus contribute to their well-being and stabilityas replacements or to contribute thereby to the functioning of the Company'semployee relations program.Notwithstanding the foregoing considerations, we are of the opinion that at thetime the Company expressly excluded the Union from participation in the grievanceprocedure the Union was the statutory representative of the employees and as suchcould not be excluded from grievance participation 22 If the union representativesdid not choose to cross the picket line in order to participate in grievance proceedingson behalf of "strikebreakers" or if they could not be present for scheduled grievancemeetings on reasonable notice or if employee grievants were unable to contactthem, the Company might have been in a position, after having afforded the Unionan opportunity to participate, to proceed with the individual employee. In theposture presented, however, we conclude and find that by excluding the Union fromparticipation in the grievance procedure the Respondent acted contrary to the man-date of the statute and thereby violated Section8(a)(1) and(5) of the Act.Ordinarily, an employer's action in excluding the collective-bargaining agent fromparticipating in such matters as wages, hours, and working conditions, would indi-cate either a pronounced hostility to the principles of the Act and of collectivebargaining or a profound ignorance of the law or both.From the evidence in thiscasewe are not persuaded that either of these categories is applicable to thisRespondent.In the letter of July 23 describing the institution of the wage increase and otherconditions, the Company stated that the provisions "with respect to Lodge 12" werebeing put into effect "in accordance with negotiations prior to, and subsequent to,your strike,and inaccordance with the Company's final position of July 14. .All provisions not mentioned will remain the same as in the 1958 contract." It isevident that the foregoing referred to Lodge 12, the bargaining representative, andits role is acknowledgedas isthe basic contract, that of 1958, which was a contractwith the Union.The changes in the grievance procedure, described under articleXII, the contract grievance article, were referred to as changes agreed upon onJuly 8, a reference to negotiations with the Union, except that the grievances wouldbe handled between the Company and the individual without the participation oftheUnion.All those concerned, the Company, the Union, and the employees,were aware that in the 1958 contract negotiations when there was failure to agreeon terms of a new contract, characterized by the Company at the timeas an im-22 In his brief the General Counsel has underscored the second proviso of Section 9(a),thus indicating, apparently, its applicability.Conceivably, it could be urged, we believe,that the second proviso is applicable with reference to the rituat'on delineated in thefirst proviso, i.e , where there is a contract or agreement in effectHowever since in ourview of the section an individual employee has a right to present a guevance to anemployer even absent a contract or agreement, the bargaining representative has thecorresponding right to be presentFurther, Section 9(a) itself, apart from the nrevi"s,makes it clear that the bargaining representative is the exclusive representative of theemployees of the employer with respect to rates of pay, wages, hours, or other conditionsof employment and as such is not excludable from a grievance procedure dealing withthese very matters.Bethlehem Steel Company, etc,89 NLRB 341. 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDpasse,23 the Company decided to put into effect certain conditions including a griev-ance procedure excluding the Union.They also knew that when agreement on acontract was reached there was no exclusion of the Union from its rightful role ingrievance and otherwise.These facts do not mean that the Company's exclusionof the Union in 1958 was legally correct nor does it alter our conclusion regardingsimilar action in 1959.However, it does indicate that the Company's action was ofan interim nature and not intended nor understood to mean that the Companywas not continuing to bargain with the Union or that the Company expected torcgotiate a contract wherein the Union would be excluded from the grievanceprocedure or in any way not accorded its statutory status.The Company in thenumerous bargaining sessions had never proposed or intimated that the Union shouldbe excluded from grievance participation and we are not persuaded that it had anyintent to do otherwise than make an interim exclusion during the strike. It is ouropinion that the Union and the employees understood this for the reasons alreadystated and for reasons to be stated hereinafter in discussing the alleged conversionof the strike.24The Trial Examiner is of the opinion and finds that the conditions placed in effectby the employer on July 20 and described in the July 23 letter did not convert theeconomic strike into an unfair labor practice strike, nor prolong the strike, norwas the employer's action a bargaining issue between the parties.25A review of theissues and the matters raised and discussed by the Union subsequent to July 20 and23 demonstrates that the Company's action was not even adverted to, much lessbecoming an issue that caused the Union to continue the strike or prevented theconsummation of a contract. It is our opinion that this situation is most reasonablyexplained by the fact that the Union was aware that the Company continued andintended to continue to bargain with the Union and that the exclusion from thegrievance procedure was an interim stage during the strike.The filing of a chargeon July 24 is evidence of one thing, i.e., that the Union considered the Company'saction to be illegal. It is reasonable to conclude, however, that if the companyaction as announced on July 23 was the matter or one of the matters that preventedthe parties from reaching agreement and from calling off the strike, it would havebeen mentioned at least once in the course of bargaining.The evidence showswhat the issues were that separated the parties in July and it also shows what theissues were that separated the parties in August and thereafter.The July 23 con-duct of the Company was not a factor.J.H. Rutter-Rex Manufacturing Company,Inc.,115 NLRB 388, a case cited by the General Counsel, is, in our opinion, clearlydistinguishable on its facts.2623Whetheritwas or was not an impasse we are in no positionto determine nor is itnecessarythat we do so.u Additional evidence that the Company intended to accord the Union its statutorystatus isafforded by the Company's strike settlement proposal to the Union on August 18.This was at a time when the Company's bargaining position was strong and when theUnion was ready to capitulate (except for the demand that all strikers be reinstated).Certainlyany intentto supplant the Union could be expected to come to the fore underthese circumstances.However, the settlement proposal contemplated and stated expresslythatthe agreement was between the Company and the Union and that they were enter-ing into alabor contractAlso, in the Company's letter of August 19 regarding reinstate-ment of strikersthe Company explained that if a striker's job was open when lie offeredto return to work or when the Union made such an offer on his behalf be would be re-stored to his old job.This is illustrative of the fact that except for its interim positionon grievances, the Company recognized and accorded the Union its statutory rights.Moreover, the July 14 proposals of the Company which became the ultimate basis ofnegotiation between the parties and which each was willing to accept in August,did notexclude theUnion from the grievance procedure.1-5Since wehave found that only the exclusion of the Union from the grievance pro-cedure was illegal, it is apparent that only thisaspect isrelevant to the conversionissueHowever, we do not believe that the wage increase or the other conditions pro-longed or converted the strike in any event.20 In that case, without deciding, the Board felt that it was "arguable" that the em-ployer had refused to bargain prior to the strikewhen the strike commenced, theBoard found that "the evidence of the Respondent's rejection of the very principle ofcollective bargaining [was] clear."He refused "to recognize or meet with the Union."There was a plethoraof antiunionactivity by the eniploier and he improved workingconditionswithout having bargained with the unionThe failure to recognize or meetwith the union obviously prolonged and converted, the strike "even assuming its economicorigin" to anunfair labor practice strikeIf all this was not clear enough, there was-idence that strikers solicited by the employer to return stated plainly that they would MISSION MANUFACTURING COMPANY291On August 7 when the Company made the decision to reduce its overall comple-ment of employees to 319, the decision had no immediate effect.The strike wasin full swing and there were 254 vacancies in the working force.At the first meetingwith the Union after the aforementioned decision, the Company on August 11 in-formed the Union of its decision.The parties in general discussed this area,including the number of vacancies and the number of persons hired.The Uniondid not ask that the decision be rescinded, altered, or modified and there is noevidence that thereafter the Union sought to discuss the matter or that the Companyrefused to do so.Neither the charges nor the complaint allege the aforedescribedaction of the Company to constitute a violation of the Act. It is not found that theCompany violated Section 8(a)(1) and (5) of the Act in the foregoing respect andwe are of the opinion that any violation of Section 8(a)(5) in this respect wouldbe at most a technical one.272.The strikers accused of misconductWith respect to employees Athey, Asberry, and Windham, whom the Companyaccused of misconduct during the strike, it is the Trial Examiner's opinion that thisaspect of the case has been disposed of by the conclusion that the strike was at alltimes an economic strike. If the strike had been converted into an unfair laborpractice strike, the right of reinstatement upon application would have been subjectto defeasance only in those instances where the individual employees had beenguilty of such misconduct during the strike as would disqualify them from rein-statement.28More explicitly,Athey's allegedmisconduct occurred on October 9, 1959,according to Respondent's witnesses.This date was subsequent to the replacementand termination of the strikers, including Athey, in the early part of September 1959.The alleged misconduct of Windham and Asberry occurred on July 24 and August4, 1959, respectively.While it is true that Respondent in its amended answer statesthat Athey, Asberry, and Windham were discharged and hence had no right to rein-statement, the Trial Examiner is of the opinion that such an allegation is no moreconclusive than any other averment and is subject to evidentiary proof.The evi-dence on this score is that on August 7, 1959, Asberry and Windham received letterssuspendingthem pending completion of an investigation concerning their allegedmisconduct.There is no evidence that they ever received any notice of dischargebecause of misconduct or that the Company had taken such action.Athey receivedno letter of any type regarding misconduct although he, as well as Asberry andWindham and all the other strikers, evidently received letters of September 11notifying them that their jobs had been filled and that they were terminatedPersonnel Director Hoyler testified that no letter, similar to the ones sent to Asberryand Windham, was sent to Athey because his alleged misconduct occurred after heand other strikers had been replaced and terminated in September.Hoyler testifiedthat Asberry and Windham were suspended, as the letters to them stated; he saidthey were not discharged and adhered to his statement even after the averment inRespondent's amended answer, aforementioned, was called to his attention.Hoyleralso testified that Asberry and Windham were terminated in September with theother strikers whose jobs had been filled.29Even if Respondent's amended answer,which was signed not by an officer of Respondent but by its attorney, is regarded asan admission against interest (it is doubtful that it was so regarded or was suchwhen made), it has evidentiary value but is notper seconclusive.As indicated, weare persuaded that the testimony of Hoyler, who was in charge of personnel mattersand personnel records, was more accurate and more convincing than an avermentin the amended answer lacking other support in the record.continue the strike because of the specific reason that the employer would not recognizeand consummate a contract with the union.Neither the Union nor the strikers in theinstant case so much as intimated that they were continuing the strike because of theinterim grievance procedure.21 InKerrigan Iron Works, Inc.,108 NLRB 933, the employer failed to discuss withthe union the transfer of employees from the old to the new plant. The Board concludedthat this was no more than a technical violation requiring no remedial action becau,,r thetransfers were not discriminatory and both before and after the incident the employerotherwise bargained in good faith.28The reduction of employee complement would, of course, have affected the totalnumber of jobs available29The Trial Examiner does not find that there has been proof that the suspension oftwo men while on strike, pending an investigation of alleged misconduct, is in itselfdiscriminatory. 292DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Thereinstatement of striking employeesIt having been found that the strike was economic in its inception and continuedas an economic strike, the employer was within its Tights to replace the strikers.30The jobs of all strikers were filled by permanent replacements on September 4, 1959.This condition continued to September 10.The fact that, on September 11 whenRespondent advised the strikers that they had been replaced and were thereforeterminated, there were three vacancies unknown to company officials, who preparedand signed the letters, does not alter the legal situation.The respective positionsof the Company and the strikers was determined by the fact of full replacementon September 4 and thereafter the Company's obligation to strikers was the sameas to any applicants for new employment.31The Trial Examiner is unable to agree with the General Counsel that there islegal significance in the Company's position during the strike and at the time itproposed a settlement that strikers who desired to return should fill out slips withtheir names, addresses, and telephone numbers and sign under a line which stated,"I hereby make an unconditional offer to return to work at Mission ManufacturingCompany." In the case cited by the General Counsel,Jack Robinson, d/b/aRobinson Freight Lines,114 NLRB 1093, and similar cases, the employer was notcontending that the economic strikers had been permanently replaced and the Boardexpressly found that the employer considered and treated the striker-applicants asnew employees without any of their former rights.This is not the instant case asthe evidence, heretofore set forth, will show.Prior to permanent replacementRespondent did not treat returning strikers as new employees and we find an absenceof discrimination in the requirement 32We find equally insignificant, in the contextof the instant case, the fact that at one meeting where strike settlement and theconsummation of a contract were under discussion, the Respondent proposed that asa part of the settlement the Union should withdraw its charges.This proposal waswithdrawn by the Respondent at the same meeting,sua sponte,before the Unioneven commented upon the proposal.The Trial Examiner also finds that theRespondent's evidence that the reduction in employee complement was due to,economic considerations was substantially uncontroverted and the conclusion thatthe reduction was so motivated follows and is hereby made.4.The Union's alleged loss of majority statusAs we haveseen,the complement of the Lodge 2007 unit on August 10, 1959,was 20.On that date the Company had 1 returned striker and 20 replacementshired during the strike.The Company, therefore, on August 11, advised the Unionthat it did not believe that the Union represented a majority of the employees inthe unit.Although willing to enter into a contract with Lodge 2007 if agreement wasreached, it was the Company'spositionthat any contract with Lodge 2007 shouldnot extend beyond September 4, 1958, the end of Lodge 2007's certification year.On October 7, 1959, the Company notified the Union that it no longer recognizedeither Lodge 12 or Lodge 2007 as collective-bargaining agents for its employeessince neither represented a majority of the employees in the respective bargainingunits.The aforementioned conduct, in our opinion, was not violative of the Act andit is so found.This is not the situation posed by a challenge to the Union's majoritystatus during the certification year.33The term of a contract is a bargainable matterand the Trial Examiner finds that the Respondent acted in good faith and not in acontext of unfair labor practices. It therefore could legally take the position onAugust 11 that any contract with Lodge 2007 would not extend beyond the certifica-tion year since, by reason of the total replacement of the strikers in that unit,Respondent legitimately doubted the Union's majority status and believed that such3ON L R B v Mackay Radio & TelegraphCo., 304 U.S. 333.31Bartlett-Collins Company,110 NLRB 395, 397;Kansas Milling Company v N.L R B.,185 F. 2d 413, 420 (CA 10).33Prior to the strike and at all relevant times, the Company had not permitted "bump-ing "As explained without contradiction at the hearing, this meant that if a man with5 years' seniority was on the second shiftand a 2-year man wason the first shift theformer could not "bump" the latter and secure the first shift. In the eventof an open-ing, however, the greater seniority would prevail.Respondent followed the same policyduring thestrike.33Ray Brooksv.N.L.R.B.,348 U.S. 96. MISSION MANUFACTURING COMPANY293status had ceased.34We are also of the opinion and find that on October 7 Respond-ent had a legitimate basis for doubting the majority status of both Lodge 12 and2007.By October 5 Respondent's overall complement was 325; there were 137returned strikers; 181 permanent replacements; and 7 vacancies.These figureswhen broken down show a complement of 20 in the Lodge 2007 unit, with 1 re-turned striker, 19 replacements, and no vacancies.The balance is found in theLodge 12 unit.In reaching the above conclusion we make no finding whether or not the Union,the two Lodges, represented a majority of the employees in the appropriate units.The "answer to the question whether Respondent violated Section 8(a) (5) . . . de-pends, not on whether there was sufficient evidence to rebut the presumption of theUnion's continuing majority status or to demonstrate that the Union in fact didnot represent the majority.but upon whether the employer in good faithbelieved that the Union no longer represented the majority of the employers." 35In the instant case it appears reasonable to conclude and it is found from a con-sideration of the totality of the circumstances and facts in this particular case thatthe Respondent in good faith believed that either all or a subsantial number of the181 newly hired replacements were not union adherents, particularly in view ofthe absence of any evidence or claim on the Union's part that the opposite was true.Also, it could reasonably be assumed, whether correctly or not, that at least someof the returned strikers had abandoned the Union.Moreover, even if all the 137returned strikers remained union members, they constituted less than a majority.The situation in the Lodge 2007 unit is a particularly clear basis for a reasonabledoubt as aforedescribed, since there were 19 replacements and 1 returned strikerin a complement of 20.IV.THE REMEDYIthas been found that Respondent, while substantially all the employees wereengaged in an economic strike, and while it was recognizing and bargaining withthe Union in good faith, declared that it would handle grievances on a companyand individual employee basis, excluding the Union therefrom.This type of griev-ance procedure, in actuality, related to individuals who had crossed the picket lineand who were at work. The matter never became an issue in the bargaining betweenthe Company and the Union or a factor in the strike.All the circumstances and thecontext in which the Company's action occurred have convinced the Trial Examiner,as explained heretofore in this report, that the action was of an interim nature andthe evidence supplies ample warrant for the conclusion that the Company intendedand demonstrated and the Union understood that if the parties could reach agree-ment on the economic issues that were the sole points of disagreement, the Unionwould have its full statutory status.The Trial Examiner has found that the Com-pany's position on interim grievances was legally wrong in view of the Union'sstatutory status.However, we are unable to discern any sound or useful purposethat would be served by recommending remedial action at this time in the contextof the situation between the parties as we have found it to be.The Union is no longer the recognized bargaining agent and a recommendation ofan order to bargain is not appropriate.We are of the opinion that a recommenda-tion that the Company be ordered to inform its employees that the Company willnot refuse to and will bargain in good faith with the Union and will not excludetheUnion from participation in grievance handling would be confusing, at leastto the employees, and would serve no useful purpose toward effectuating the pur-poses of the Act.At such time as the instant Union or any union represents amajority of the employees in an appropriate unit, we are inclined to believe that thefindings in this report regarding the role of the bargaining agent in grievance handlingwill have a salutary effect. In the event they do not have such an effect and,assuming as the Trial Examiner does, at least at this point, that his findings arelegally correct, and another similar situation is posed by this Company in the courseof its dealings with a bargaining agent, an adverse finding with potentially wideimplications would appear to be appropriate.The Trial Examiner, therefore, recommends no remedial action in this case.14The Hinde d Dauch Paper Company,104 NLRB 847;VulcanSteel Tani;Corporation,106 NLRB 1278, 1280.35Celanese Corporation of America,95 NLRB 664, 671, 673-674;National CarbonDivision,Union Carbide d Carbon Corporation,at al.,105 NLRB 441;Old Line LifeInsurance Company of America,96 NLRB 499;Stoner Rubber Company, Inc.,123NLRB 1440.577684-61-vol.128-20 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings, and upon the entire record, the TrialExaminer makes the following:CONCLUSIONS OF LAW1.Mission Manufacturing Company is an employer within the meaning of Section2(2) of the Act and is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.Lodge 12 and Lodge 2007 of District 37, International Association of Ma-chinists,AFL-CIO, are labor organizations within the meaning of Section 2(5)of the Act.3.Respondent has refused to bargain collectively by excluding the aforementionedlabor organizations from the grievance procedure when they were the statutoryrepresentatives of the employees and has thereby violated Section 8(a)(1) and (5)of the Act.4Respondent has not otherwise refused to bargain collectively in violation ofSection 8(a)(5) of the Act.5.Respondent has not discriminated against employees in violation of Section8 (a) (3) of the Act.[Recommendations omitted from publication.],Falstaff Brewing CorporationandOscar GerakBrewers and Maltsters Local Union No. 6, affiliated with Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of AmericaandOscar Gerak.Cases Nos.14-CA-0174 and 14-CB-789. July 25, 1960DECISION AND ORDEROn February 11, 1960, Trial Examiner Thomas A. Ricci issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter, the Respond-ents filed exceptions to the Intermediate Report and briefs in supportthereof.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecases, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations, except as modified herein.2I Inasmuch as the record, exceptions, and briefs adequately present theissues and posi-tions of the parties, the Respondent's requests for oral argument are denied.2At one pointin hisIntermediate Report, the Trial Examiner states "[A]s in allproceedings charging unlawful discrimination under the statute, the question iswhether128 NLRB No. 39.